DETAILED ACTION
	This is in response to the RCE filed on June 14th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.  Applicant states the “mobile device” distinguished over Lalancette’s server (pg. 7).  This is not persuasive.  Lalancette clearly discloses a mobile device (Fig. 1, paragraph 27).  With regard to “adapted to receive a user input of a communication data”, Lalancette also explicitly teaches the user device is “adapted to” receive input send communication data (paragraph 29).  Therefore, these arguments are not persuasive.
Applicant asserts that Lalancette does not disclose the feature “emit at least one of a visual and audio output of said content, which is perceptible to … a person other than said user at a distance in a range of 10ft to 200ft” (pg. 7).  This is not persuasive.  As previously explained in the prior office action, Lalancette teaches a user device displaying an icon which is visible to a taxi.  The previous response is still relevant so it is being reproduced below:

	Lalancette’s method discloses in paras. 29-39 where the server receives a request for ordering a taxi and the user’s handset devices processes information provided by the service provider, to help ensure other’s cannot use the specific icon dedicated to the user, sends and receives request for pickup.  The system exchanges unique icons which are simultaneously provided to the taxi and user to visually indicate which user the taxi is to provide service.  The taxi’s mobile display is equipped to transmit information between the service provider to attract the attention of the user and in similar fashion the user is able to attract the attention of the driver for pickup.  The mobile device is adapted to display visual output content, from the service provider’s transmissions.  The device is adapted to display the icon content from the icon server that are human-readable, and using the broadest reasonable interpretation captures the 10 to 200 feet range, for usage in participating in the service.  The portable handset of the user can emit or display the unique icon, see at least ¶38-39.



	It is clear that Lalancette is not limited to a taxi rooftop display as argued by applicant, but rather explicitly discloses a user mobile device emitting at least a visual output that is perceptible to a person other than the user at a distance of 10-200 ft as required by the claim (see paragraph 33 which states “the user can show the driver the copy of the icon on the user device” emphasis added).   Therefore, applicant’s assertion is not persuasive and the rejection is maintained.
	Applicant briefly discusses claims 11 and 18 (pg. 8) but merely concludes the claims are patentable over the art.  Mere allegations of patentability are not persuasive.  For the record, Lalancette discloses the “rider device” of claim 11 as a user device, and the “transportation provider device” of claim 18 and the taxi/ride-share device – see Fig. 1 which shows both devices.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalancette et al. US 2012/0137256 A1.

Regarding claim 1, Lalancette teaches a communications system, comprising:
a computer having a memory and a processing unit adapted to run a computer readable program code (¶29 – service provider 108);
a device adapted to receive an input of a communication data, said device running a computer readable program code transmitting said communication data to said computer for processing (¶29 – user handset communicates via communication network, Fig. 1);
wherein said device is a mobile device (¶29 – user handset is a mobile device); 
wherein said computer is adapted to receive and process said communication data (¶28-30 – service provider);
wherein said device is adapted to run a program executable code to produce at least one of a visual and audio output of a content based upon said communication data (¶31 – personal icon is retrieved from server and transmitted to user device, see ¶32); and
wherein said device is adapted to run a program executable code to produce said at least one of a visual and audio output of said content (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab; ¶35 – compare copy of handset icon to taxi icon).
wherein said is device configured to emit at least one of a visual and audio output of said content, which is perceptible to one or more of a communication recipient which is a person other than said user at a distance in a range of 10 ft. to 200 ft. (¶33 – user can compare the icon on rooftop of taxi to copy of icon on their handset to help user identify taxi and attract taxi by getting their attention and suggests being able to use the icon for the taxi to stop by showing the driver the copy of the icon displayed on the handset, see at least ¶35).

Regarding claim 11, Lalancette teaches a transportation communications system, comprising:
a computer having a memory and a processing unit adapted to run a computer readable program code (¶29 – service provider 108);
a rider device adapted to receive an input of a rider data, said rider device running a computer readable program code transmitting said rider data to said computer for processing (¶30 – handset transmits location for available taxi cabs, Fig. 1);
wherein said computer has a geographical criterion (¶30 – service provider determines available taxis in the vicinity to deploy most suitable cars);
wherein said computer is adapted to run a program executable code of a rule based logic to determine whether a transportation provider has a geographic data which satisfies said geographical criterion identifying a matching transportation provider (¶30 – service provider determines most suitable taxi to service the rider);
wherein said rider device is adapted to run a program executable code to produce at least one of a visual and audio output of a content based upon said communication data (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab; ¶35 – compare copy of handset icon to taxi icon); and
wherein said rider device is adapted to run a program executable code to produce said at least one of a visual and audio output of said content (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab); and 
wherein said rider device is configured to emit at least one of said visual and audio output of said content, which is perceptible to one or more of a communication recipient which is a person other than said user at a distance in a range of 10 ft. to 200 ft. (¶33 – user can compare the icon on rooftop of taxi to copy of icon on their handset to help user identify taxi and attract taxi by getting their attention and suggests being able to use the icon for the taxi to stop by showing the driver the copy of the icon displayed on the handset, see at least ¶35).

Regarding claim 18, Lalancette teaches a transportation communications system, comprising:
a computer having a memory and a processing unit adapted to run a computer readable program code (¶29 – service provider 108);
a transportation provider device adapted to receive an input of a transportation provider data, said transportation provider device running a computer readable program code transmitting said transportation provider data to said computer for processing (¶30 – service providers determine taxi based on handset information, Fig. 1);
wherein said computer has a geographical criterion (¶30 – service provider determines most suitable taxi based on location); and
wherein said computer is adapted to run a program executable code of a rule based logic to determine whether a rider geographic data satisfies said geographical criterion identifying a matching rider (¶30 – service provider determines most suitable taxi as a response to request from user);
wherein said transportation provider device is adapted to run a program executable code to produce at least one of a visual and audio output of a content based upon said communication data (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab; ¶35 – compare copy of handset icon to taxi icon); and
wherein said transportation provider device is adapted to run a program executable code to produce said at least one of a visual and audio output of said content (¶31 – personal icon for user is used as a key to visually matching to icon on taxi cab);
wherein said transportation provider device is configured to emit at least one of said visual and audio output of said content, which is perceptible to one or more of a communication recipient which is a person other than said user at a distance in a range of 10 ft. to 200 ft. (¶33 – user can compare the icon on rooftop of taxi to copy of icon on their handset to help user identify taxi and attract taxi by getting their attention and suggests being able to use the icon for the taxi to stop by showing the driver the copy of the icon displayed on the handset, see at least ¶35).
Regarding claim 2, Lalancette teaches the communications system of claim 1, in which said computer is adapted to run a program executable code of a rule based logic to determine whether a stored data satisfies a communication criterion identifying one or more of a matching target (¶30 – user location is compared to known location of taxis).
Regarding claim 3, Lalancette teaches the communications system of claim 2, in which said computer is adapted to run a program executable code sending an electronic communication to said matching target (¶30 –service provider is able to manage available taxis and select the most suitable taxi based on criteria).
Regarding claim 4, Lalancette teaches the communications system of claim 1, in which said communication data is a need data (¶30 - user request a taxi).
Regarding claim 5, Lalancette teaches the communications system of claim 1, in which said communication data is a message data (¶30 – user transmits from smartphone information to obtain a dispatched vehicle).
Regarding claim 6, Lalancette teaches the communications system of claim 1, in which said communication data is a user information (¶30 – user transmit location data which is user information).
Regarding claim 7, Lalancette teaches the communications system of claim 1, in which said communication criterion is a status criterion (¶30 –sending the most suitable taxi suggests that the user transmitted data includes taxis within a certain distance and time).
Regarding claim 8, Lalancette teaches the communications system of claim 1, in which said communication criterion is a geographical criterion (¶30 –user transmitted data include geographical location information).
Regarding claim 9, Lalancette teaches the communications system of claim 1, in which said communication criterion is a time criterion (¶40 – service request from user suggest there is a time frame a user expects to be picked up to travel to their destination).
Regarding claim 10, Lalancette teaches the communications system of claim 1, in which said device is a wireless device (¶40 – user operable device).
Regarding claim 12, Lalancette teaches the transportation communications system of claim 11, in which said transportation provider device is adapted to transmit a transportation provider data to said computer for processing (¶39 – icon sent to user device is the transmitted transportation data).
Regarding claim 13, Lalancette teaches the transportation communications system of claim 11, in which said computer is adapted to run a program executable code to send an electronic communication to said matching transportation provider (¶39 – taxi dispatch service determines which taxi car is appropriate to display the icon for the pickup).
Regarding claim 14, Lalancette teaches the transportation communications system of claim 11, in which said content comprises a text information (¶42-44 – human readable icons can include the alphabet and text).
Regarding claim 15, Lalancette teaches the transportation communications system of claim 11, in which said content comprises a destination information (¶38 – route, destination and travel information is displayed).
Regarding claim 16, Lalancette teaches the transportation communications system of claim 11, in which said rider device is adapted to run a program executable code which communicates to the rider that a transportation provider has sent an electronic communication (¶40 – user-operable device receives a human-readable icon from an icon database).
Regarding claim 17, Lalancette teaches the transportation communications system of claim 11, further comprising a public communications device to communicate said content perceptible to one or more of a communication recipient (¶41 – human readable icon on display of taxi).
Regarding claim 19, Lalancette teaches the transportation communications system of claim 18, further comprising a public display system adapted to display a transportation provider information (¶32 – taxi cab rooftop display).
Regarding claim 20, Lalancette teaches the transportation communications system of claim 18, in which the content is an offer of a ride (¶33 – when a taxi approaches user location, user can view the rooftop display to identify taxi car as being the taxi responding to the user’s request from other taxi cars in the vicinity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Korhonen US 2008/0045140 A1 discloses that it was known in the art that a cell/mobile phone had conventional components including a speaker that could be heard by “a person other than the user” at a distance of more than 10 feet (see paragraph 15, Fig. 2).
Wei et al. US 2009/0326991 A1 discloses a taxi / ride-share fleet management system including vehicle location tracking and communicating wirelessly with a user’s mobile device for the purpose of booking a ride (see abstract, Figs. 2-3, paragraphs 10-14).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975